NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-5021

                            VOLODYMYR NAUMENKO,

                                                   Plaintiff-Appellant,

                                         v.

                                 UNITED STATES,

                                                   Defendant-Appellee.


      Volodymyr Naumenko, of North Hollywood, California, pro se.

       Anna Bondurant Eley, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for defendant-
appellee. With her on the brief were Jeanne E. Davidson, Director, and Steven
Gillingham, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Lawrence M. Baskir
                         NOTE: This disposition is nonprecedential.

  United States Court of Appeals for the Federal Circuit

                                         2008-5021

                               VOLODYMYR NAUMENKO,

                                                        Plaintiff-Appellant

                                               v.

                                     UNITED STATES,

                                                        Defendant-Appellee.

Appeal from the United States Court of Federal Claims in 07-CV-577, Judge Lawrence
M. Baskir.

                             ___________________________

                              DECIDED: May 12, 2008
                             ___________________________


 Before MICHEL, Chief Judge, CLEVENGER, Senior Circuit Judge, and GAJARSA,
 Circuit Judge.

 PER CURIAM.

        Plaintiff-Appellant Volodymyr Naumenko appeals a decision of the U.S. Court of

 Federal Claims (“CFC”) dismissing his complaint for lack of subject matter jurisdiction.

 Because Mr. Naumenko is unable to show that his claims fall within the statutorily

 defined jurisdiction of the CFC, we affirm.

        This court reviews a decision of the CFC dismissing a complaint for lack of

 jurisdiction without deference. Sanders v. United States, 252 F.3d 1329, 1333 (Fed.

 Cir. 2001). The plaintiff has the burden of establishing that the CFC has jurisdiction
over his complaint. Id. We have jurisdiction over this appeal pursuant to 28 U.S.C.

§ 1295(a)(3).

       Under the Tucker Act, 28 U.S.C. § 1491, the CFC is a court of limited jurisdiction.

The Tucker Act provides in pertinent part:

       The United States Court of Federal Claims shall have jurisdiction to render
       judgment upon any claim against the United States founded either upon
       the Constitution, or any Act of Congress or any regulation of an executive
       department, or upon any express or implied contract with the United
       States, or for liquidated or unliquidated damages in cases not sounding in
       tort.

28 U.S.C. § 1491(a)(1). It is well-established that “[t]he Tucker Act itself does not create

a substantive cause of action; in order to come within the jurisdictional reach and the

[sovereign immunity] waiver of the Tucker Act, a plaintiff must identify a separate source

of substantive law that creates the right to money damages.” Fisher v. United States,

402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc) (citing United States v. Mitchell, 463

U.S. 206, 216 (1983).

       In this case, Mr. Naumenko seeks damages for, inter alia, constructive wrongful

termination of employment, employment discrimination, fraud, battery, a violation of

California labor law, intentional infliction of emotional distress, negligence, premises

liability, strict liability for ultrahazardous activity, and stolen property. The caption of Mr.

Naumenko’s complaint filed in the CFC names as Defendants “Technical Trouble

Shooting, Anesko Inc., et al.” J.A. at 1. After reviewing Mr. Naumenko’s complaint, the

trial judge issued an order to show cause why the complaint should not be dismissed for

lack of subject matter jurisdiction. In the show cause order, the trial judge noted that Mr.

Naumenko’s complaint appears to seek damages from private parties, not the United

States, and that 28 U.S.C. § 1491 only grants the CFC jurisdiction over suits against the



2008-5021                                      2
United States. In his response to the show cause order, Mr. Naumenko stated that he

has paid Social Security and Medicare taxes, and that he and his family are in the

United States pursuant to a green card. Mr. Naumenko also mentioned patent law and

suggested the existence of an express or implied contract with the United States.

Lastly, Mr. Naumenko appeared to suggest that his claims are directed against private

parties, stating that “the insurance company[ie]s falcificate [sic] and lie on all of

documents and stat[e]ments, this should be looked at by the federal jurisdiction.” J.A. at

11.

       After reviewing Mr. Naumenko’s response to the show cause order, the trial

judge dismissed Mr. Naumenko’s complaint for lack of subject matter jurisdiction. In the

order of dismissal, the trial judge explained that Mr. Naumenko “failed . . . to cite to a

specific statute, provision of the U.S. Constitution, Executive Order, regulation, or any

specific express or implied contract with the United States which entitles him to collect

money damages from the Federal Government, as required by the Tucker Act.” J.A. at

16. The trial judge also noted that Mr. Naumenko’s complaint appeared to be directed

against private parties, rather than the United States.

       In his submissions to this court, Mr. Naumenko does not identify any claim

against the United States. Instead, Mr. Naumenko seeks a judgment against several

private parties including, inter alia, “Anesko, Technical Trouble Shooting . . . Law offices

CA Bar, . . . Universal Care Inc, Golden Eagle Inc, . . . .” Appellant Supp. Memorandum

at 2-3. Because Mr. Naumenko has not identified any claim against the United States,

we agree with the trial judge that the CFC lacks jurisdiction over Mr. Naumenko’s




2008-5021                                    3
complaint. Accordingly, we affirm the decision of the CFC dismissing Mr. Naumenko’s

complaint for lack of subject matter jurisdiction.




2008-5021                                     4